DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are presented for examination.
Claim(s) 1-20 has/have been canceled.
Responsive to communication filed on 10/18/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 

Applicant argues on pages 9-10 of the remarks:  Regarding claim 21, none of the cited references teach or suggest “determine, based on a job execution history indicating whether or not execution of a plurality of previous jobs completed successfully, a quantity of the set of jobs indicated by the received request that is less 

Examiner’s response:  The Examiner respectfully disagrees.  Clark discloses: determine, based on a job execution history indicating whether or not execution of a plurality of previous jobs completed successfully (¶ 56, “the queue manager after initiating in 101 may proceed to 151 in which the queue manager maintains a parallel processing metric for a particular multi-message consumer 31. The parallel processing metric for instance may be the total number of messages M successfully processed at one time by the multi-message consumer 31”), a quantity of the set of jobs indicated by the received request that is less than a total quantity of the set of jobs indicated by the received request (¶ 60, “The queue manager may receive in 157 a further request from the multi-message consumer 31 for N messages to be processed”) and a future time at which the quantity of the set of jobs indicated by the received request are to be scheduled for execution (¶ 59, “the parallel processing metric for the multi-message consumer 31 may be updated in 155, e.g. by updating M or the ratio M/N”; ¶ 60, “Based on the determined (updated) parallel processing metric of the multi-message consumer 31, the queue manager may decide in 159 to distribute a further number of next messages 61 to be processed to the multi-message consumer 31”).

Applicant argues on page 10 of the remarks:  Regarding claim 21, Clark is in the field of message queue distribution and Jamjoom is in the field of scheduling jobs; 

Examiner’s response:  The Examiner respectfully disagrees.  Clark is directed toward transmitting messages to consumers for processing by the consumer electronic device (¶ 38).  By transmitting messages for processing by consumer electronic devices, Clark is effectively scheduling execution on consumer electronic devices.  
Jamjoom is directed toward scheduling jobs (abstract).  A person having ordinary skill in the art would have found it obvious to apply Jamjoom’s job scheduling to Clark’s transmitted messages for processing by consumer electronic devices.
Both Clark and Jamjoom are directed toward executing workloads in computing environments.  Accordingly, the Examiner maintains a person having ordinary skill in the art would have recognized that applying Jamjoom’s scheduling technique to Clark’s allocation of messages to consumers would have predictable yielded the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2017/0134330) and further in view of Netto (US 2017/0116038) and further in view of Jamjoom (US 10,223,166).

Regarding claim 21, Clark teaches: A system, comprising: 
one or more computing devices configured to: 
receive a request to execute a set of jobs (¶ 35, “In 103, the queue manager implemented by the computer system 20 (from here on simply referred to as queue manager) receives a request from a consumer 31 for one or more messages 61 from the message queue 60, which may be the messages next in line to be processed by one of the consumers 31”);
determine, based on a job execution history indicating whether or not execution of a plurality of previous jobs completed successfully (¶ 56, “the queue manager after initiating in 101 may proceed to 151 in which the queue manager maintains a parallel processing metric for a particular multi-message consumer 31. The parallel processing metric for instance may be the total number of messages M successfully processed at one time by the multi-message consumer 31”), a quantity of the set of jobs indicated by the received request that is less than a total quantity of the set of jobs indicated by the received request (¶ 59, “the parallel processing metric for the multi-message consumer 31 may be updated in 155, e.g. by updating M or the ratio M/N”; ¶ 60, “Based on the determined (updated) parallel processing metric of the multi-message consumer 31, the queue manager may decide in 159 to distribute ; 
schedule a first portion of the set of jobs for execution at the future time, wherein the first portion comprises the determined quantity of the set of jobs (¶ 60, “Based on the determined (updated) parallel processing metric of the multi-message consumer 31, the queue manager may decide in 159 to distribute a further number of next messages 61 to be processed to the multi-message consumer 31”), and wherein execution of a remaining portion of the set of jobs is delayed (¶ 60, “with the further number of Q next messages (Q being an integer larger than 1) to be processed to the multi-message consumer 31 being a fraction of the requested number of next messages to be processed by the multi-message consumer 31”); and 
Clark does not teach, however, Netto teaches: initiate, at the scheduled time, execution of the first portion of the set of jobs (¶ 54, “If at 614, the user chose one of the automatically determined job allocation options, the user chosen option is started or executed at 622”; ¶ 4, “The method may further include monitoring execution of the computer executable jobs allocated in the execution scheduling option selected by the user”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of initiate, at the scheduled time, execution of the first portion of the set of jobs, as taught by Netto, in the same way to the system, as taught by Clark. Both inventions are in the field of executing jobs, and combining them would have predictably resulted in a system 
Clark and Netto do not teach, however, Jamjoom discloses: a future time at which a quantity of a set of jobs are to be scheduled (col. 14:11-18, “A set .sub.f of all jobs selected to be scheduled at time t is then determined after the Reservation_DP process is called (block 742). The set .sub.f of batch jobs selected to be scheduled is removed from the batch jobs queue and added to the list of active/running jobs (block 744)”); and 
initiate execute at the future time (col. 14:18-25, “The set .sub.f of selected batch jobs are then activated in the HPC system (block 746) and the current scheduling cycle ends (return to block 718, FIG. 7A)”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of a future time at which a quantity of a set of jobs are to be scheduled; and initiate execute at the future time, as taught by Jamjoom, in the same way to the system, as taught by Clark. Both inventions are in the field of executing jobs, and combining them would have predictably resulted in “scheduling homogeneous workloads comprising batch jobs, and heterogeneous workloads comprising batch and dedicated jobs, with run-time elasticity wherein resource requirements for a given job can change during run-time execution of the job”, as indicated by Jamjoom (col. 1:8-14).

Regarding claim 22, Clark teaches: the one or more computing devices are further configured to (¶ 58, “the queue manager may proceed to 161 where the queue : 
monitor the execution of the first portion of the set of jobs (¶ 57, “The queue manager may monitor in 153 if the multi-message consumer 31 has returned a number of messages 61 to the message queue 60, e.g. P messages 61”); 
schedule an additional portion of the set of jobs for execution at another time, wherein a quantity of jobs in the additional portion of the set of jobs is determined based at least in part on the execution of the first portion of the set of jobs (¶ 60, “Based on the determined (updated) parallel processing metric of the multi-message consumer 31, the queue manager may decide in 159 to distribute a further number of next messages 61 to be processed to the multi-message consumer 31”); and 
initiate, at the other time, execution of the additional portion of the set of jobs (¶ 3, “Message consumption by a consumer may require the consumer to process the message, for example when the publisher requires a response to the message”).

Regarding claim 23, Netto teaches: reserve one or more computing resources of a provider network for the execution of the first portion of the set of jobs (¶ 20, “the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand”); and 
execute the first portion of the set of jobs using the one or more computing resources (¶ 54, “Responsive to the user selecting a job allocation option to execute, at .

Regarding claim 24, Netto teaches: reserve one or more computing resources of a compute environment for the execution of the first portion of the set of jobs (¶ 59, “The method at 638 may obtain from the user the number and type of resources required to run the user application”), wherein one or more resource types of the computing resources are selected based at least in part on the job execution history (¶ 56, “At 626, based on the monitoring of the job execution and resource status, job estimation and costs may be recomputed. This processing may also use user preferences if available. This processing at 626 may include gathering and updating internal models with historical data at 628, for example, from historical data on completed jobs 630”).

Regarding claim 25, Netto teaches: the job execution history further indicates that the previous jobs are a same type of job as the set of jobs (¶ 60, “In this example, given a job's characteristics, historical data may be used to estimate its execution time as follows: every time a job finishes running, all of its characteristics (such as number of processors, type of application, submission time, and/or other characteristics, along with its total run time) may be added to a database. Then, when a new job arises, similar jobs may be found by calculating the distances between job characteristics”).

the job execution history further indicates that the previous jobs were submitted by a particular user or member of a particular user group (¶ 61, “Another approach for estimating the runtime is by using a method of finding the average between the run times of the last two jobs submitted by this user”).

Claim(s) 27-31 correspond(s) to claim(s) 21-25, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Regarding claim 32, Clark teaches: determining a value based on the job execution history (¶ 59, “the parallel processing metric for the multi-message consumer 31 may be updated in 155, e.g. by updating M or the ratio M/N”); and 
determining the quantity of a set of jobs to be scheduled based on the value (¶ 60, “Based on the determined (updated) parallel processing metric of the multi-message consumer 31, the queue manager may decide in 159 to distribute a further number of next messages 61 to be processed to the multi-message consumer 31”).

Regarding claim 33, Netto teaches: the job execution history further indicates that the previous jobs were submitted for a particular job or project (¶ 60, “every time a job finishes running, all of its characteristics (such as number of processors, type of application, submission time, and/or other characteristics, along with its total run time) may be added to a database”).

. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21-40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,534,655 (‘655 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘655 Patent contains substantially all the limitations of the instant claims and is a species of the broader genus in the instant claims.  See comparison of representative independent claims below.
Instant Application
‘655 Patent
21. (Currently amended) A system, comprising: one or more computing devices configured to: receive a request to execute a set of jobs; determine, based on a job execution history indicating whether or not execution of a plurality of previous jobs completed successfully, a quantity of the set of jobs indicated by the received 
.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Payer et al. (US 2016/0350214).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199